          Case 3:16-cv-02209-AC        Document 34       Filed 05/26/20     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



 PETRONILO ESPINOZA CHEPETLA,                        Case No. 3:16-cv-2209-AC

                 Petitioner,                         ORDER

         v.

 MARK NOOTH, Superintendent, Snake
 River Correctional Institute

                 Respondent.



Michael H. Simon, District Judge.

        United States Magistrate Judge Acosta issued Findings and Recommendation in this case

on March 10, 2020. ECF 27. Judge Acosta recommended that the Court deny Petitioner Petronilo

Espinoza Chepetla’s Petition for Writ of Habeas Corpus, dismiss the case, and issue no

certificate of appealability.

        Under the Federal Magistrates Act (“Act”), the Court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).


PAGE 1 – ORDER
         Case 3:16-cv-02209-AC          Document 34       Filed 05/26/20     Page 2 of 3




       In addition, for those portions of a magistrate judge’s findings and recommendations to

which neither party has objected, the Act does not prescribe any standard of review. See Thomas

v. Arn, 474 U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act],

intended to require a district judge to review a magistrate’s report to which no objections are

filed.”); United States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding

that the court must review de novo magistrate judge’s findings and recommendations if objection

is made, “but not otherwise”). Although in the absence of objections no review is required, the

Act “does not preclude further review by the district judge[] sua sponte . . . under a de novo or

any other standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       Petitioner timely objected to Judge Acosta’s Findings and Recommendation. ECF 32.

Respondent timely responded on May 15, 2020. ECF 33. The Court has reviewed these

documents and Judge Acosta’s Findings and Recommendation de novo. Petitioner alleges that

his trial counsel inadequately argued the motion to suppress Petitioner’s confession. Specifically,

Petitioner faults his trial counsel for not calling an independent Spanish-speaking expert to

contest the government interpreter’s translation of an exchange between Petitioner and a

detective about whether Petitioner understood his Miranda rights. Petitioner argues that had his

trial counsel obtained an expert and more thoroughly cross-examined the government interpreter

at the motion to suppress hearing, the trial judge would have suppressed Petitioner’s inculpatory

statements and he would not have been convicted at trial. Petitioner does not question his trial

counsel’s performance at trial, although his counsel presented no evidence at trial.




PAGE 2 – ORDER
         Case 3:16-cv-02209-AC           Document 34       Filed 05/26/20     Page 3 of 3




       The Court agrees with Judge Acosta that it was not unreasonable for the state post-

conviction judge to find that Petitioner’s trial counsel “performed his duties in a constitutionally

adequate manner” at the motion to suppress hearing. ECF 27 at 12. Based on the evidence before

the state post-conviction court, that court’s determination that Petitioner’s trial counsel

performed adequately was neither “contrary to” nor “an unreasonable application of” clearly

established federal law. 28 U.S.C. § 2254(d). Regardless of whether a better performance at the

motion to suppress hearing might have made a difference in the trial’s outcome, Petitioner has

not shown that his counsel’s performance was constitutionally deficient. See Strickland v.

Washington, 466 U.S. 668, 687-88 (1987) (describing the “clearly established” test for

inadequate assistance of counsel). Thus, Petitioner cannot sustain a claim for ineffective

assistance of trial counsel, and habeas relief is inappropriate here.

       The Court ADOPTS Judge Acosta’s Findings and Recommendations (ECF 27).

Petitioner’s Petition for Writ of Habeas Corpus (ECF 1) is DENIED, and the case is

DISMISSED. The Court declines to issue a Certificate of Appealability because Petitioner has

not made a substantial showing of the denial of a constitutional right pursuant to 28 U.S.C.

§ 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 26th day of May, 2020.

                                                       /s/ Michael H. Simon
                                                       Michael H. Simon
                                                       United States District Judge




PAGE 3 – ORDER
